Maletz, Judge:
This protest has been submitted for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the items marked “A” and initialed PJM (Import Specialist’s Initials) by Import Specialist P. J. Meehan (Import Specialist’s Name) on the invoice covered by the subject protest and assessed at 50% ad valorem under Paragraph 218(f) of the Tariff Act of 1930, as modified by T.D. 51802 and T.D. 51898, consist of sand-timers, claimed dutiable at 30% ad valorem under Paragraph 218(f), as modified, as blown glass articles of every description, not specially provided for.
IT IS FURTHER STIPULATED AND AGREED that the merchandise here in issue is the same in all material respects to that involved in Hudson Merchandise Co. v. United States, C.D. 3075, wherein such merchandise was held to be properly dutiable at 30% ad valorem under. Paragraph 218(f) of the Tariff Act of 1930, as modified, and that the record therein be incorporated in this case, and that the protest be submitted on this stipulation, such protest being limited to the items marked “A” as aforesaid.
On the agreed facts and following our cited decision on the law, we hold the articles in question, as hereinabove identified, to be properly dutiable at the rate of 30 per centum ad valorem under paragraph 218(f) of the Tariff Act of 1930, as modified, as blown glass articles of every description, not specially provided for.
To the extent indicated the protest is sustained and judgment will be rendered accordingly.